Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “similar geometry” makes it unclear what shape Applicant intends to claim.
2.	Claim 9 recites the limitation "first battery pack receptacle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research
agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
1. Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 17/804,524 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 is a broader recitation of the subject matter of clairns 8-10 of copending Application No. 17/804,524. Thus, the invention of the more specific claims of copending Application No. 17/804,524 is in effect a "species" of the invention of claims 1-3, respectively of the instant application. Since it has been held that the generic invention is anticipated by the species, claims 1-3 are not patentably distinct from the respective mentioned claims 8-10 of copending Application No. 17/804,524. See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.). Claims 4-7 depend from claim 1 and are rejected based on the dependency.
2.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Patberg et al. (US 9,061,712).
[Claim 1] Regarding claim 1, Patberg discloses an electric vehicle, comprising: a chassis comprising a first/second side member (See Patberg annotated FIG 3) and a battery frame assembly (See Patberg annotated FIG 3) coupled to the chassis (See Patberg annotated FIG 3) and comprising a plurality of transversely extending members coupled to the first/second side member (See Patberg annotated FIG 3) the first/second side member and transverse extending members define a 3 x 3 matrix of battery pack receptacles configured to receive at least one battery pack (See Patberg annotated FIG 3). 

    PNG
    media_image1.png
    948
    895
    media_image1.png
    Greyscale


 [Claim 6] Regarding claim 6, Patberg discloses the electric vehicle of claim 1, wherein each battery pack receptacle of the matrix of battery pack receptacles extends at least partially below the first side member and the second side member to lower a center of gravity of the electric vehicle (Patberg appears to net the bottom of the battery receptacles with the bottom of the side frames however, positioning for optimal center of gravity would be an obvious rearrangement of parts. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.) Here, Patberg would operate the same if the batteries had a lower mounting point).
2.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patberg et al. (US 9,061,712) in view of (Hill US PG Pub. 2010/0025132)
 [Claim 7] Regarding claim 7, Patberg discloses the electric vehicle of claim 1.
-However, it fails to disclose wherein each battery pack receptacle of the matrix of battery pack receptacles is configured to accommodate a battery pack with a cuboid geometry.
-Nevertheless, Hill discloses a cuboid system of batteries in FIGS 3-6 that mount beneath a vehicle suitable for use in the electric vehicle of Patberg.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Patberg to have cuboid battery receptacles as taught by Hill in FIGS 3-6 in order to create a generic matrix of predetermined number of batteries to suit a multitude of vehicle configurations.
3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 11,043,714).
[Claim 8] Regarding claim 8, Sloan discloses an electric vehicle, comprising: a chassis comprising a first side member (Sloan annotated FIG 1D) and a second side member (Sloan annotated FIG 1D); a battery frame assembly coupled to the first side member and the second side member (Sloan annotated FIG 1D); a first battery pack receptacle outboard of the first side member (Sloan annotated FIG 2) and defined by the battery frame assembly and the first side member (The battery pack sections are defined by the vehicle and battery mounting frame) a second battery pack receptacle (Sloan annotated FIG 2) between the first side member and the second side member (Sloan annotated FIG 2) and a third battery pack receptacle outboard of the second side member (Sloan annotated FIG 2) and defined by the battery frame assembly and the second side member (The battery pack sections are defined by the vehicle and battery mounting frame). 


    PNG
    media_image2.png
    845
    752
    media_image2.png
    Greyscale
 



    PNG
    media_image3.png
    945
    739
    media_image3.png
    Greyscale


4.	Claims 9-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 11,043,714) in view of Hill (US PG Pub. 2010/0025132).
[Claim 9] Regarding claim 9, Sloan discloses the electric vehicle of claim 8.
-However, it fails to disclose wherein first battery pack receptacle, the second battery pack receptacle, and the third battery pack receptacle are aligned in the longitudinal direction to form a first row of battery pack receptacles.
-Nevertheless, Hill discloses in FIGS 3-6 exemplary battery pack arrangement in which longitudinal rows are formed.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Sloan to have rows of batteries as taught in FIGS 3-6 of Hill in order to increase the amount of available electric power without exceeding a desired lateral width.



    PNG
    media_image4.png
    807
    724
    media_image4.png
    Greyscale

[Claim 10] Regarding claim 10, Sloan/Hill disclose the electric vehicle of claim 9, further comprising a fourth battery pack receptacle adjacent to the first battery pack receptacle in the longitudinal direction, a fifth battery pack receptacle adjacent to the second battery pack receptacle in the longitudinal direction, and a sixth battery pack receptacle adjacent to the third battery pack receptacle in the longitudinal direction (Hill shows 6 packs arranged in a longitudinal and lateral orientation). 
[Claim 11] Regarding claim 11, Sloan/Hill disclose the electric vehicle of claim 10, wherein the fourth battery pack receptacle, the fifth battery pack receptacle, and the sixth battery pack receptacle are aligned in the longitudinal direction to form a second row of battery pack receptacles (Hill shows 6 battery packs arranged in a 3x3 and 4x4 longitudinal and lateral orientations).
[Claim 12] Regarding claim 12, Sloan/Hill disclose the electric vehicle of claim 11, wherein the first row of battery pack receptacles is proximate a front axle of the electric vehicle (Hill FIG 2A shows the battery near the front axle).
 [Claim 15] Regarding claim 15, Sloan discloses an electric vehicle, comprising: a chassis comprising a first/second side member (Sloan annotated FIG 1D) a battery frame assembly coupled to the side members (Sloan annotated FIG 2); a first battery pack receptacle defined by the chassis and the battery frame assembly positioned between the first side member and the second side member (Sloan annotated FIG 2)
-However, it fails to disclose the packs arranged in a longitudinal orientation.
-Nevertheless, Hill discloses in FIGS 3-6 exemplary battery pack arrangement in which longitudinal rows are formed.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Sloan to have rows of batteries as taught in FIGS 3-6 of Hill in order to increase the amount of available electric power without exceeding a desired lateral width.
-Regarding the limitations: a second battery pack receptacle defined by the chassis and the battery frame assembly and positioned adjacent to the first battery pack receptacle in a longitudinal direction (Hill FIGS 3-6); and a third battery pack receptacle defined by the chassis and the battery frame assembly and positioned adjacent to one of the first battery pack receptacle or the second battery pack receptacle in the longitudinal direction (Hill FIGS 3-6).
[Claim 16] Regarding claim 16, Sloan/Hill disclose the electric vehicle of claim 15, wherein the first battery pack receptacle, the second battery pack receptacle, and the third battery pack receptacle are aligned in a transverse direction to form a first column of battery pack receptacles (Sloan annotated FIG 2).
[Claim 17] Regarding claim 17, Sloan/Hill disclose the electric vehicle of claim 15, wherein the second battery pack receptacle is rearward of the first battery pack receptacle and the third battery pack receptacle is rearward of the second battery pack receptacle (Hill FIGS 3-6).
[Claim 18] Regarding claim 18, Sloan/Hill disclose the electric vehicle of claim 15, wherein the second battery pack receptacle is forward of the first battery pack receptacle and the third battery pack receptacle is rearward of the first battery pack receptacle (Hill FIGS 3-6). 
[Claim 19] Regarding claim 19, Sloan/Hill disclose the electric vehicle of claim 15, wherein the second battery pack receptacle is forward of the first battery pack receptacle and the third battery pack receptacle is forward of the second battery pack receptacle (Hill FIGS 3-6).
[Claim 20] Regarding claim 20, Sloan/Hill disclose the electric vehicle of claim 15, wherein the second battery pack receptacle is outboard of the first side member and the third battery pack receptacle is outboard of the second side member (Sloan annotated FIG 2).
Allowable Subject Matter
1.	Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614 
                                                                                                                                                                                                       /JAMES A ENGLISH/Primary Examiner, Art Unit 3614